Investor PresentationFY2010Second Quarter Cautionary Notice In addition to statements of fact, this presentation contains forward-looking statements reflecting the company’s expectations or beliefs concerning future events which could materially affect company performance in the future. The company cautions that these and similar statements involve risk and uncertainties including changes in economic and market conditions, seasonality of business, timing and magnitude of future contracts, management of growth, and other risks noted in the company’s SEC filings which may cause actual results to differ materially. Forward-looking statements are made in the context of information available as of the date stated. The company undertakes no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur. Why we are No. 1 in our industry -Executing against our mission to be the worldleader at informing people through dynamicaudio-visual communications systems •41 years of proven track record in the industry •Unparalleled sales and service coverage •Depth and breadth of product offering •Complete integrated solution including software •Engineering capabilities •Capacity to deliver: 5 plants in the United States FINANCIAL SUMMARY Financial
